Exhibit 10.52

  

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CONVERTIBLE
PROMISSORY NOTE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.

 



Principal Amount: $56,900.00 Issue Date: September 10, 2012 Purchase Price:
$50,000.00  

  

CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, EPAZZ, INC., an Illinois corporation (hereinafter called the
“Borrower”), hereby promises to pay to the order of TONAQUINT, INC., a Utah
corporation, or registered assigns (the “Holder”), the sum of $56,900.00 (the
“Original Principal Amount”) together with any interest as set forth herein, on
May 31, 2013 (the “Maturity Date”), and to pay interest on the Outstanding
Balance (as defined below) hereof at the rate of eight percent (8%) per annum
from the date hereof (the “Issue Date”) until the same is paid in full; provided
that upon the occurrence of an Event of Default (defined below), interest shall
thereafter accrue on the Outstanding Balance at the rate of twenty-two percent
(22%) per annum (“Default Interest”). All interest calculations hereunder shall
be computed on the basis of a 360-day year comprised of twelve (12) thirty
(30) day months, shall compound daily and shall be payable in accordance with
the terms of this Note. The Borrower acknowledges that the principal amount of
this Note exceeds the purchase price and that such excess consists of (a) the
OID in the amount $4,400.00; and (b) $2,500.00 to cover the Holder’s legal
expenses incurred in the preparation of this Note, the Purchase Agreement (as
defined below), Irrevocable Transfer Agent Instructions, the Confession, and all
other certificates, documents, agreements, resolutions and instruments delivered
to any party under or in connection with this Note, as the same may be amended
from time to time (collectively, the “Transaction Documents”), which sum shall
be fully earned and charged to the Borrower upon the execution of this Note and
paid to the Holder as part of the outstanding principal balance as set forth in
this Note. This Note may not be prepaid in whole or in part except as otherwise
explicitly set forth herein. All payments due hereunder (to the extent not
converted into Class A Common Stock, $0.01 par value per share, of the Borrower
(the “Common Stock”) in accordance with the terms hereof) shall be made in
lawful money of the United States of America. All payments shall be made at such
address as the Holder shall hereafter give to the Borrower by written notice
made in accordance with the provisions of this Note. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
business day, the same shall instead be due on the next succeeding day which is
a business day and, in the case of any interest payment date which is not the
date on which this Note is paid in full, the extension of the due date thereof
shall not be taken into account for purposes of determining the amount of
interest due on such date. As used in this Note, the term “business day” shall
mean any day other than a Saturday, Sunday or a day on which commercial banks in
the city of New York, New York are authorized or required by law or executive
order to remain closed. Each capitalized term used herein, and not otherwise
defined, shall have the meaning ascribed thereto in that certain Note Purchase
Agreement dated the date hereof between the Borrower and the Holder, pursuant to
which this Note was originally issued (the “Purchase Agreement”). For purposes
hereof, the term “Outstanding Balance” means the Original Principal Amount, as
reduced or increased, as the case may be, pursuant to the terms hereof for
conversion, breach hereof or otherwise, plus any accrued but unpaid interest
(including with limitation Default Interest), collection and enforcements costs,
and any other fees or charges incurred under this Note or under the Purchase
Agreement.

 



1

 

 

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of stockholders of the Borrower and will not impose personal liability
upon the holder thereof.

 

The following additional terms shall apply to this Note:

 

ARTICLE I. CONVERSION RIGHTS

 

1.1 Conversion Right. Subject to Section 1.7, during the period beginning on the
date which is one hundred eighty (180) days following the date of this Note and
ending when the Outstanding Balance is paid or converted in full, the Holder
shall, at its option, have the right from time to time, to convert all or any
part of the Outstanding Balance of this Note into fully paid and non-assessable
shares of Common Stock, as such Common Stock exists on the Issue Date, or any
shares of capital stock or other securities of the Borrower into which such
Common Stock shall hereafter be changed or reclassified at the Conversion Price
(as defined below) determined as provided herein (a “Conversion”). The number of
shares of Common Stock to be issued upon each conversion of this Note shall be
determined by dividing the Conversion Amount (as defined below) by the
applicable Conversion Price then in effect on the date specified in the notice
of conversion (the “Conversion Shares”), in the form attached hereto as Exhibit
A (the “Notice of Conversion”), delivered to the Borrower by the Holder in
accordance with Section 1.4 below; provided that the Notice of Conversion is
submitted by facsimile or e-mail (or by other means resulting in, or reasonably
expected to result in, notice) to the Borrower before 6:00 p.m., New York, New
York time on such conversion date (the “Conversion Date”). The term “Conversion
Amount” means, with respect to any conversion of this Note, the portion of the
Outstanding Balance to be converted.

 

1.2 Conversion Price.

 

(a) Calculation of Conversion Price. The conversion price (as the same may be
adjusted from time to time pursuant to the terms hereof, the “Conversion Price”)
shall mean 60% (the “Conversion Factor”) multiplied by the Market Price (as
defined herein). “Market Price” means the higher of (i) the average of the
lowest two (2) Trading Prices (as defined below) for the Common Stock during the
ten (10) Trading Day (as defined below) period ending on the latest complete
Trading Day prior to the Conversion Date, and (ii) $0.00009. “Trading Price”
means, for the Common Stock as of any date, the closing bid price on the
Principal Market as reported by a reliable reporting service designated by the
Holder (e.g. Bloomberg) or, if the Principal Market is not the principal trading
market for such security, the closing bid price of such security on the
principal securities exchange or trading market where such security is listed or
traded or, if no closing bid price of such security is available in any of the
foregoing manners, the average of the closing bid prices of any market makers
for such security that are listed in the “pink sheets” by National Quotation
Bureau, Inc., or any successor entity or other publisher thereof. If the Trading
Price cannot be calculated for such security on such date in the manner provided
above, the Trading Price shall be the fair market value as mutually determined
by the Borrower and the Holder. “Trading Day” shall mean any day on which the
Common Stock is traded or tradable for any period on the Principal Market, or on
the principal securities exchange or other securities market on which the Common
Stock is then being traded.

 



2

 

 

(b) Conversion Price During Major Announcements. Notwithstanding anything
contained in Section 1.2(a) to the contrary, in the event the Borrower (i) makes
a public announcement that it intends to consolidate or merge with any other
corporation (other than a merger in which the Borrower is the surviving or
continuing corporation and its capital stock is unchanged) or sell or transfer
all or substantially all of the assets of the Borrower or (ii) any person, group
or entity (including the Borrower) publicly announces a tender offer to purchase
50% or more of the Borrower’s Common Stock (or any other takeover scheme) (the
date of the announcement referred to in clause (i) or (ii) is hereinafter
referred to as the “Announcement Date”), then the Conversion Price shall,
effective upon the Announcement Date and continuing through the Adjusted
Conversion Price Termination Date (as defined below), be equal to the lower of
(x) the Conversion Price which would have been applicable for a Conversion
occurring on the Announcement Date, and (y) the Conversion Price that would
otherwise be in effect. From and after the Adjusted Conversion Price Termination
Date, the Conversion Price shall be determined as set forth in this Section
1.2(b). For purposes hereof, “Adjusted Conversion Price Termination Date” shall
mean, with respect to any proposed transaction or tender offer (or takeover
scheme) for which a public announcement as contemplated by this Section 1.2(b)
has been made, the date upon which the Borrower (in the case of clause (i)
above) or the person, group or entity (in the case of clause (ii) above)
consummates or publicly announces the termination or abandonment of the proposed
transaction or tender offer (or takeover scheme) which caused this Section
1.2(b) to become operative.

 

1.3 Authorized Shares. The Borrower covenants that during the period the
conversion right exists, the Borrower will reserve from its authorized and
unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Stock upon the full conversion of
this Note issued pursuant to the Purchase Agreement. The Borrower is required at
all times to have authorized and reserved three times the number of shares that
is actually issuable upon full conversion of the Note (based on the Conversion
Price in effect from time to time) (the “Reserved Amount”). The Reserved Amount
shall be increased from time to time as required to insure compliance with this
Section 1.3. The Borrower represents that upon issuance, such shares will be
duly and validly issued, fully paid and non-assessable. In addition, if the
Borrower shall issue any securities or make any change to its capital structure
which would change the number of shares of Common Stock into which this Note
shall be convertible at the then current Conversion Price, the Borrower shall at
the same time make proper provision so that thereafter there shall be a
sufficient number of shares of Common Stock authorized and reserved, free from
preemptive rights, for conversion of this Note. The Borrower (i) acknowledges
that it has irrevocably instructed its transfer agent to issue shares of the
Common Stock issuable upon conversion of this Note, and (ii) agrees that its
issuance of this Note shall constitute full authority to its officers and agents
who are charged with the duty of issuing the necessary shares of Common Stock in
accordance with the terms and conditions of this Note.

 

If, at any time the Borrower does not maintain the Reserved Amount it will be
considered an Event of Default under Section 3.2 of this Note.

 



3

 

 

1.4 Method of Conversion.

 

(a) Mechanics of Conversion. Subject to Section 1.1, this Note may be converted
by the Holder in whole or in part at any time from time to time after the Issue
Date, by (A) submitting to the Borrower a Notice of Conversion (by facsimile,
e-mail or other reasonable means of communication dispatched on the Conversion
Date prior to 6:00 p.m., New York, New York time) and (B) subject to Section
1.4(b), surrendering this Note at the principal office of the Borrower.

 

(b) Surrender of Note Upon Conversion. Notwithstanding anything to the contrary
set forth herein, upon conversion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Borrower unless the entire unpaid principal amount of this Note is so
converted. The Holder and the Borrower shall maintain records showing the
principal amount so converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Borrower, so as
not to require physical surrender of this Note upon each such conversion. In the
event of any dispute or discrepancy, such records of the Holder shall, prima
facie, be controlling and determinative in the absence of manifest error.
Notwithstanding the foregoing, if any portion of this Note is converted as
aforesaid, the Holder may not transfer this Note unless the Holder first
physically surrenders this Note to the Borrower, whereupon the Borrower will
forthwith issue and deliver upon the order of the Holder a new Note of like
tenor, registered as the Holder (upon payment by the Holder of any applicable
transfer taxes) may request, representing in the aggregate the remaining unpaid
principal amount of this Note. The Holder and any assignee, by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of a portion of this Note, the unpaid and
unconverted principal amount of this Note represented by this Note may be less
than the amount stated on the face hereof.

 

(c) Payment of Taxes. The Borrower shall not be required to pay any tax which
may be payable in respect of any transfer involved in the issue and delivery of
shares of Common Stock or other securities or property on conversion of this
Note in a name other than that of the Holder (or in street name), and the
Borrower shall not be required to issue or deliver any such shares or other
securities or property unless and until the person or persons (other than the
Holder or the custodian in whose street name such shares are to be held for the
Holder’s account) requesting the issuance thereof shall have paid to the
Borrower the amount of any such tax or shall have established to the
satisfaction of the Borrower that such tax has been paid.

 



4

 

 

(d) Delivery of Common Stock Upon Conversion. On or before the close of business
on the third (3rd) Trading Day following the date of receipt of a Notice of
Conversion from the Holder via facsimile transmission or e-mail (or other
reasonable means of communication) (the “Delivery Date”), the Company shall,
provided that all DWAC Eligible Conditions (as defined below) are then
satisfied, credit the aggregate number of Conversion Shares to which the Holder
shall be entitled to the account specified on the Conversion Notice via the DWAC
(as defined below) system. If all DWAC Eligible Conditions are not then
satisfied, the Company shall instead issue and deliver (via reputable overnight
courier) to the address as specified in the Notice of Conversion, a certificate,
registered in the name of the Holder or its designee, for the number of
Conversion Shares to which the Holder shall be entitled; provided, however,
that, in addition to any other rights or remedies that the Holder may have under
this Note, then the Non-DWAC Eligible Adjustment Amount (as defined below) shall
be added to the Outstanding Balance of this Note as set forth in Section 1.6(f)
below. For the avoidance of doubt, the Company has not met its obligation to
deliver Conversion Shares by the Delivery Date unless the Holder or its broker,
as applicable, has actually received the shares electronically into the
applicable account, or if the DWAC Eligible Conditions are not then satisfied,
has actually received the certificate representing the applicable Conversion
Shares no later than the close of business on the relevant Delivery Date
pursuant to the terms set forth above. For purposes hereof, the term “DWAC
Eligible Conditions” means that (i) the Common Stock is eligible at DTC (as
defined below) for full services pursuant to DTC’s operational arrangements,
including without limitation transfer through DTC’s DWAC system, (ii) the
Company has been approved (without revocation) by the DTC’s underwriting
department, and (iii) the Company’s transfer agent is approved as an agent in
the DTC/FAST Program (as defined below). For purposes hereof, the term “DWAC”
means Deposit Withdrawal at Custodian as defined by the DTC. For purposes
hereof, the term “DTC” means the Depository Trust Company. For purposes hereof,
the term “DTC/Fast Program” means the DTC’s Fast Automated Securities Transfer
Program. For purposes hereof, the term “DWAC Eligible” means all of the DWAC
Eligible Conditions have been satisfied.

 

(e) Obligation of Borrower to Deliver Common Stock. If the Holder shall have
given a Notice of Conversion as provided herein, the Borrower’s obligation to
issue and deliver the shares of Common Stock shall be absolute and
unconditional, irrespective of the absence of any action by the Holder to
enforce the same, any waiver or consent with respect to any provision thereof,
the recovery of any judgment against any person or any action to enforce the
same, any failure or delay in the enforcement of any other obligation of the
Borrower to the holder of record, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder of any
obligation to the Borrower, and irrespective of any other circumstance which
might otherwise limit such obligation of the Borrower to the Holder in
connection with such conversion. The Conversion Date specified in the Notice of
Conversion shall be the Conversion Date so long as the Notice of Conversion is
delivered to the Borrower before 6:00 p.m., New York, New York time, on such
date; otherwise, the Conversion Date shall be the immediately following day.
Once the Holder may freely trade the Common Stock issuable upon a conversion of
this Note pursuant to and in accordance with the terms hereof (and in the case
of any certificates representing non-DWAC Eligible shares, as applicable, once
such certificates have been deposited into Holder’s brokerage account, all
legends have been removed therefrom, and the Common Stock represented by such
certificates is freely tradeable), all rights with respect to the portion of the
Outstanding Balance being so converted shall forthwith terminate; provided,
however, that the Holder shall be deemed to be the holder of record of the
Common Stock issuable upon such conversion as of the date Borrower receives the
corresponding Notice of Conversion.

 



5

 

 

(f) Delivery of Common Stock . Notwithstanding anything to the contrary in this
Note (except as set forth below in this subsection), all deliveries of Common
Stock as a result of a conversion shall be in the form of a credit of the
aggregate number of Conversion Shares to which the Holder shall be entitled to
the account specified on the Notice of Conversion via the DWAC system.
Nevertheless, if at any time that the Borrower receives a Notice of Conversion
and is unable to so deliver DWAC Eligible Common Stock upon such conversion, and
the Holder elects in writing to accept non-DWAC Eligible certificated shares
(which election by the Holder shall not constitute a waiver of any Event of
Default or any right or remedy of the Holder hereunder), then the Borrower
shall, or shall cause its transfer agent to, instead issue and deliver (via
reputable overnight courier) to the address as specified in the Notice of
Conversion, a certificate or certificates representing such non-DWAC Eligible
Conversion Shares, registered in the name of the Holder or its designee and in
such denominations as specified by the Holder.

 

(g) Failure to Deliver Common Stock Prior to Delivery Date. Without in any way
limiting the Holder’s right to pursue other remedies, including actual damages
and/or equitable relief, the parties agree that if delivery of the Common Stock
issuable upon conversion of this Note is not delivered as required by Section
1.4(d) by the Delivery Date (a “Conversion Default”) the Borrower shall pay to
the Holder $2,000 per day in cash (the “Conversion Default Payment”) for each
day beyond the Delivery Date that the Borrower fails to deliver such Common
Stock. Such cash amount shall be paid to the Holder by the fifth day of the
month following the month in which it has accrued (the “Conversion Default
Payment Due Date”). In the event such cash amount is not received by the Holder
by the Conversion Default Payment Due Date, at the option of the Holder (without
notice to the Borrower), the Conversion Default Payment shall be added to the
principal amount of this Note, in which event interest shall accrue thereon in
accordance with the terms of this Note and such additional principal amount
shall be convertible into Common Stock in accordance with the terms of this
Note. The Borrower agrees that the right to convert is a valuable right to the
Holder. The damages resulting from a failure, attempt to frustrate, interference
with such conversion right are difficult if not impossible to qualify.
Accordingly the parties acknowledge that the liquidated damages provision
contained in this Section 1.4(g) are justified.

 

1.5 Concerning the Shares. The shares of Common Stock issuable upon conversion
of this Note may not be sold or transferred unless (i) such shares are sold
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “1933 Act”), or (ii) the Borrower or its transfer agent
shall have been furnished with an opinion of counsel (which opinion shall be in
form, substance and scope customary for opinions of counsel in comparable
transactions) to the effect that the shares to be sold or transferred may be
sold or transferred pursuant to an exemption from such registration, or (iii)
such shares are sold or transferred pursuant to Rule 144 under the 1933 Act (or
a successor rule) (“Rule 144”) or (iv) such shares are transferred to an
affiliate (as defined in Rule 144) (“Affiliate”) of the Borrower who agrees to
sell or otherwise transfer the shares only in accordance with this Section 1.5
and who is an Accredited Investor (as defined in the Purchase Agreement). Except
as otherwise provided in the Purchase Agreement (and subject to the removal
provisions set forth below), until such time as the shares of Common Stock
issuable upon conversion of this Note have been registered under the 1933 Act or
otherwise may be sold pursuant to Rule 144 without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
each certificate for shares of Common Stock issuable upon conversion of this
Note that has not been so included in an effective registration statement or
that has not been sold pursuant to an effective registration statement or an
exemption that permits removal of the legend, shall bear a legend substantially
in the following form, as appropriate:

 



6

 

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.

 

The legend set forth above shall be removed and the Borrower shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Borrower or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the 1933 Act, which opinion shall be
accepted by the Borrower so that the sale or transfer is effected or (ii) in the
case of the Common Stock issuable upon conversion of this Note, such security is
registered for sale by the Holder under an effective registration statement
filed under the 1933 Act or otherwise may be sold pursuant to Rule 144 without
any restriction as to the number of securities as of a particular date that can
then be immediately sold. In the event that the Borrower does not accept the
opinion of counsel provided by the Holder with respect to the transfer of
Securities pursuant to an exemption from registration, such as Rule 144 or
Regulation S, at the Delivery Date, it will be considered an Event of Default
pursuant to Section 3.2 of the Note.

 

1.6 Effect of Certain Events.

 

(a) Fundamental Transaction Consent Right. The Borrower shall not enter into or
be party to a Fundamental Transaction (as defined below), unless the Borrower
obtains the prior written consent of the Holder to enter into such Fundamental
Transaction. For purposes of this Note, “Fundamental Transaction” means that (i)
(1) the Borrower or any of its subsidiaries shall, directly or indirectly, in
one or more related transactions, consolidate or merge with or into (whether or
not the Borrower or any of its subsidiaries is the surviving corporation) any
other individual, corporation, limited liability company, partnership,
association, trust or other entity or organization (collectively, “Person”), or
(2) the Borrower or any of its subsidiaries shall, directly or indirectly, in
one or more related transactions, sell, lease, license, assign, transfer, convey
or otherwise dispose of all or substantially all of its respective properties or
assets to any other Person, or (3) the Borrower or any of its subsidiaries
shall, directly or indirectly, in one or more related transactions, allow any
other Person to make a purchase, tender or exchange offer that is accepted by
the holders of more than 50% of the outstanding shares of voting stock of the
Borrower (not including any shares of voting stock of the Borrower held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or (4) the
Borrower or any of its subsidiaries shall, directly or indirectly, in one or
more related transactions, consummate a stock or share purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with any other Person
whereby such other Person acquires more than 50% of the outstanding shares of
voting stock of the Borrower (not including any shares of voting stock of the
Borrower held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
or share purchase agreement or other business combination), or (5) the Borrower
or any of its subsidiaries shall, directly or indirectly, in one or more related
transactions, reorganize, recapitalize or reclassify the Common Stock, other
than an increase in the number of authorized shares of the Borrower’s Common
Stock, or (ii) any “person” or “group” (as these terms are used for purposes of
Sections 13(d) and 14(d) of the 1934 Act and the rules and regulations
promulgated thereunder) is or shall become the “beneficial owner” (as defined in
Rule 13d-3 under the 1934 Act), directly or indirectly, of 50% of the aggregate
ordinary voting power represented by issued and outstanding voting stock of the
Borrower. The provisions of this Section 1.6(a) shall apply similarly and
equally to successive Fundamental Transactions and shall be applied without
regard to any limitations on the conversion of this Note. As a condition to
pre-approving any Fundamental Transaction in writing, which approval may be
withheld in the Holder’s sole discretion, Holder may require the resulting
successor or acquiring entity (if not the Borrower) to assume by written
instrument all of the obligations of the Borrower under this Note and all the
other Transaction Documents with the same effect as if such successor or
acquirer had been named as the Borrower hereto and thereto.

 



7

 

 

(b) Adjustment Due to Fundamental Transactions. If, at any time when this Note
is issued and outstanding and prior to conversion of all of the Note, there
shall be any Fundamental Transaction that is pre-approved in writing by the
Holder pursuant to Section 1.6(a) above, as a result of which shares of Common
Stock of the Borrower shall be changed into the same or a different number of
shares of another class or classes of stock or securities of the Borrower or
another entity, or in case of any sale or conveyance of all or substantially all
of the assets of the Borrower other than in connection with a plan of complete
liquidation of the Borrower, then the Holder of this Note shall thereafter have
the right to receive upon conversion of this Note, upon the basis and upon the
terms and conditions specified herein and in lieu of the shares of Common Stock
immediately theretofore issuable upon conversion, such stock, securities or
assets which the Holder would have been entitled to receive in such transaction
had this Note been converted in full immediately prior to such transaction
(without regard to any limitations on conversion set forth herein), and in any
such case appropriate provisions shall be made with respect to the rights and
interests of the Holder of this Note to the end that the provisions hereof
(including, without limitation, provisions for adjustment of the Conversion
Price and of the number of shares issuable upon conversion of the Note) shall
thereafter be applicable, as nearly as may be practicable in relation to any
securities or assets thereafter deliverable upon the conversion hereof. The
above provisions shall similarly apply to successive Fundamental Transactions.

 

(c) Adjustment Due to Distribution. If the Borrower shall declare or make any
distribution of its assets (or rights to acquire its assets) to holders of
Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to the Borrower’s stockholders
in cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-off)) (a “Distribution”), then the Holder of this Note shall be
entitled, upon any conversion of this Note after the date of record for
determining stockholders entitled to such Distribution, to receive the amount of
such assets which would have been payable to the Holder with respect to the
shares of Common Stock issuable upon such conversion had such Holder been the
holder of such shares of Common Stock on the record date for the determination
of stockholders entitled to such Distribution.

 

(d) Adjustment Due to Dilutive Issuance. If, at any time when this Note is
issued and outstanding, the Borrower issues or sells, or in accordance with this
Section 1.6(d) hereof is deemed to have issued or sold, any shares of Common
Stock for no consideration or for a consideration per share (before deduction of
reasonable expenses or commissions underwriting discounts or allowances in
connection therewith) less than the Conversion Price in effect on the date of
such issuance (or deemed issuance) of such shares of Common Stock (a “Dilutive
Issuance”), then immediately upon the Dilutive Issuance, the Conversion Price
will be reduced to the amount of the consideration per share received by the
Borrower in such Dilutive Issuance.

 

The Borrower shall be deemed to have issued or sold shares of Common Stock if
the Borrower in any manner issues or grants any warrants, rights or options (not
including employee stock option plans), whether or not immediately exercisable,
to subscribe for or to purchase Common Stock or other securities convertible
into or exchangeable for Common Stock (“Convertible Securities”) (such warrants,
rights and options to purchase Common Stock or Convertible Securities are
hereinafter referred to as “Options”) and the price per share for which Common
Stock is issuable upon the exercise of such Options is less than the Conversion
Price then in effect, then the Conversion Price shall be equal to such price per
share. For purposes of the preceding sentence, the “price per share for which
Common Stock is issuable upon the exercise of such Options” is determined by
dividing (i) the total amount, if any, received or receivable by the Borrower as
consideration for the issuance or granting of all such Options, plus the minimum
aggregate amount of additional consideration, if any, payable to the Borrower
upon the exercise of all such Options, plus, in the case of Convertible
Securities issuable upon the exercise of such Options, the minimum aggregate
amount of additional consideration payable upon the conversion or exchange
thereof at the time such Convertible Securities first become convertible or
exchangeable, by (ii) the maximum total number of shares of Common Stock
issuable upon the exercise of all such Options (assuming full conversion of
Convertible Securities, if applicable). No further adjustment to the Conversion
Price will be made upon the actual issuance of such Common Stock upon the
exercise of such Options or upon the conversion or exchange of Convertible
Securities issuable upon exercise of such Options.

 



8

 

 

Additionally, the Borrower shall be deemed to have issued or sold shares of
Common Stock if the Borrower in any manner issues or sells any Convertible
Securities, whether or not immediately convertible (other than where the same
are issuable upon the exercise of Options), and the price per share for which
Common Stock is issuable upon such conversion or exchange is less than the
Conversion Price then in effect, then the Conversion Price shall be equal to
such price per share. For the purposes of the preceding sentence, the “price per
share for which Common Stock is issuable upon such conversion or exchange” is
determined by dividing (i) the total amount, if any, received or receivable by
the Borrower as consideration for the issuance or sale of all such Convertible
Securities, plus the minimum aggregate amount of additional consideration, if
any, payable to the Borrower upon the conversion or exchange thereof at the time
such Convertible Securities first become convertible or exchangeable, by (ii)
the maximum total number of shares of Common Stock issuable upon the conversion
or exchange of all such Convertible Securities. No further adjustment to the
Conversion Price will be made upon the actual issuance of such Common Stock upon
conversion or exchange of such Convertible Securities.

 

(e) Purchase Rights. If, at any time when this Note is issued and outstanding,
the Borrower issues any convertible securities or rights to purchase stock,
warrants, securities or other property (the “Purchase Rights”) pro rata to the
record holders of any class of Common Stock, then the Holder of this Note will
be entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate Purchase Rights which such Holder could have acquired if such Holder
had held the number of shares of Common Stock acquirable upon complete
conversion of this Note (without regard to any limitations on conversion
contained herein) immediately before the date on which a record is taken for the
grant, issuance or sale of such Purchase Rights or, if no such record is taken,
the date as of which the record holders of Common Stock are to be determined for
the grant, issue or sale of such Purchase Rights.

 

(f) Adjustment Due to Non-DWAC Eligibility. If, at any time when this Note is
issued and outstanding, the Holder delivers a Notice of Conversion and at such
time the Common Stock is not DWAC Eligible, and Holder elects to receive
certificates representing non- DWAC Eligible shares pursuant to Section 1.4(f),
then the Non-DWAC Eligible Adjustment Amount shall be added to the Outstanding
Balance of this Note, without limiting any other rights of the Holder under this
Note or the other Transaction Documents. The “Non-DWAC Eligible Adjustment
Amount” is the amount equal to the number of applicable Conversion Shares
multiplied by the excess, if any, of (1) the Trading Price of the Common Stock
on the Conversion Date, over (2) the Trading Price of the Common Stock on the
date the certificated non-DWAC Eligible Conversion Shares are freely tradable,
clear of any restrictive legend and deposited in the Holder’s brokerage account.
In any such case, Holder will use reasonable efforts to timely deposit such
certificates in its brokerage account after it receives them and cause such
restrictive legends to be removed, and, without limiting any other provision
hereof, Borrower agrees to fully cooperate with Holder in accomplishing the
same.

 



9

 

 

(g) Adjustment Due to Late Clearing of DWAC Eligible Shares. If, at any time
when this Note is issued and outstanding, the Holder delivers a Notice of
Conversion and at such time the Common Stock is DWAC Eligible and the applicable
DWAC Eligible Conversion Shares are delivered to Holder or its broker, but it
takes longer than five (5) business days after such delivery for such Conversion
Shares to be electronically cleared for trading in Holder’s brokerage account,
then the Late Clearing Adjustment Amount (as defined below) shall be added to
the Outstanding Balance of this Note, without limiting any other rights of the
Holder under this Note or the other Transaction Documents. The “Late Clearing
Adjustment Amount” is the amount equal to the number of applicable Conversion
Shares multiplied by the excess, if any, of (1) the Trading Price of the Common
Stock on the Conversion Date, over (2) the Trading Price of the Common Stock on
the date the certificated DWAC Eligible Conversion Shares are electronically
cleared for trading in the Holder’s brokerage account. In any such case, and
without limiting any other provision hereof, each of Holder and the Borrower
agrees to take all action reasonably necessary on its part to help ensure that
the applicable Conversion Shares are electronically cleared for trading in the
Holder’s brokerage account within the five-day period described above.

 

(h) Notice of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price or the addition of the Non-DWAC Eligible
Adjustment Amount or Late Clearing Adjustment Amount to the Outstanding Balance
as a result of the events described in this Section 1.6, the Borrower, at its
expense, shall promptly compute such adjustment or readjustment and prepare and
furnish to the Holder a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based. The Borrower shall, upon the written request at any time
of the Holder, furnish to such Holder a like certificate setting forth (i) such
adjustment or readjustment, (ii) the Conversion Price at the time in effect and
(iii) the number of shares of Common Stock and the amount, if any, of other
securities or property which at the time would be received upon conversion of
the Note.

 

1.7 Ownership Limitation. If at any time after the Closing, the Holder shall or
would receive shares of Common Stock in payment of interest or principal under
Note or upon conversion of Note, so that the Holder would, together with other
shares of Common Stock held by it or its Affiliates, own or beneficially own by
virtue of such action or receipt of additional shares of Common Stock a number
of shares exceeding 4.99% of the number of shares of Common Stock outstanding on
such date (the “4.99% Cap”), the Borrower shall not be obligated and shall not
issue to the Holder shares of Common Stock which would exceed the 4.99% Cap, but
only until such time as the 4.99% Cap would no longer be exceeded by any such
receipt of shares of Common Stock by the Holder. Notwithstanding the forgoing,
(a) if the Common Stock is not then DWAC Eligible, the term “4.99%” shall be
replaced in the preceding sentence with “9.99%” at such time as the Market
Capitalization of the Common Stock is less than three million dollars
($3,000,000.00), but (b) if the Common Stock is DWAC Eligible, the term “4.99%”
shall be replaced in the preceding sentence with “9.99%” only at such time as
the Market Capitalization of the Common Stock is less than One Million Five
Hundred Thousand Dollars ($1,500,000.00).  For the avoidance of any doubt,
notwithstanding any other provision contained herein, if the term “4.99%” is
replaced with “9.99%” pursuant to the preceding sentence, such change to “9.99%”
shall be permanent.  For purposes of this Agreement, the term “Market
Capitalization of the Common Stock” shall mean the product equal to (x) the
average VWAP (as defined below) of the Common Stock for the immediately
preceding thirty (30) Trading Days, multiplied by (y) the aggregate number of
outstanding shares of Common Stock as reported on the Borrower’s most recently
filed Form 10-Q or Form 10-K.  The foregoing limitations are enforceable,
unconditional and non-waivable and shall apply to all Affiliates and assigns of
the Holder. For purposes of this Agreement, the term “VWAP” means, for the
Common Stock as of any date, the dollar volume-weighted average price for such
Common Stock on the Principal Market (or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded) during
the period beginning at 9:30:01 a.m., New York time, and ending at 4:00:00 p.m.,
New York time, as reported by Bloomberg, L.P. (“Bloomberg”) through its “Volume
at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of the Common Stock in the over-the-counter market
on the electronic bulletin board for the Common Stock during the period
beginning at 9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York
time, as reported by Bloomberg, or, if no dollar volume-weighted average price
is reported for the Common Stock by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for the Common Stock as reported in the “pink sheets” by National
Quotation Bureau, Inc., or any successor entity or other publisher thereof. If
the VWAP cannot be calculated for the Common Stock on such date on any of the
foregoing bases, the VWAP of the Common Stock on such date shall be the fair
market value as mutually determined by the Company and the Holder. If the
Company and the Holder are unable to agree upon the fair market value of the
Common Stock, then such dispute shall be resolved in accordance with the
procedures in Section 4.6. All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during such period.

 



10

 

 

1.8 Prepayment. Notwithstanding anything to the contrary contained in this Note,
so long as the Borrower has not received a Notice of Conversion from the Holder,
then at any time during the period beginning on the Issue Date and ending on the
date which is one hundred eighty (180) days following the Issue Date, the
Borrower shall have the right, exercisable on not less than three (3) Trading
Days prior written notice to the Holder of the Note to prepay the outstanding
Note (principal and accrued interest), in full, in accordance with this Section
1.8. Any notice of prepayment hereunder (an “Optional Prepayment Notice”) shall
be delivered to the Holder of the Note at its registered addresses and shall
state: (1) that the Borrower is exercising its right to prepay the Note, and (2)
the date of prepayment, which shall be not more than three (3) Trading Days from
the date of the Optional Prepayment Notice. On the date fixed for prepayment
(the “Optional Prepayment Date”), the Borrower shall make payment of the
Optional Prepayment Amount (as defined below) to or upon the order of the Holder
as specified by the Holder in writing to the Borrower at least one (1) business
day prior to the Optional Prepayment Date. If the Borrower exercises its right
to prepay the Note, the Borrower shall make payment to the Holder of an amount
in cash (the “Optional Prepayment Amount”) equal to 150%, multiplied by the then
Outstanding Balance of this Note. If the Borrower delivers an Optional
Prepayment Notice and fails to pay the Optional Prepayment Amount due to the
Holder of the Note within two (2) business days following the Optional
Prepayment Date, the Borrower shall forever forfeit its right to prepay the Note
pursuant to this Section 1.8.

 

ARTICLE II. CERTAIN COVENANTS

 

2.1 Distributions on Capital Stock. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent (a) pay, declare or set apart for such payment, any dividend or other
distribution (whether in cash, property or other securities) on shares of
capital stock other than dividends on shares of Common Stock solely in the form
of additional shares of Common Stock, or (b) directly or indirectly or through
any subsidiary make any other payment or distribution in respect of its capital
stock except for distributions pursuant to any stockholders’ rights plan which
is approved by a majority of the Borrower’s disinterested directors.

 

2.2 Restriction on Stock Repurchases. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent redeem, repurchase or otherwise acquire (whether for cash or in exchange
for property or other securities or otherwise) in any one transaction or series
of related transactions any shares of capital stock of the Borrower or any
warrants, rights or options to purchase or acquire any such shares.

 

2.3 Intentionally Left Blank.

 

2.4 Intentionally Left Blank.

 

2.5 Advances and Loans. So long as the Borrower shall have any obligation under
this Note, the Borrower shall not, without the Holder’s written consent, lend
money, give credit or make advances to any person, firm, joint venture or
corporation, including, without limitation, officers, directors, employees,
subsidiaries and Affiliates of the Borrower, except loans, credits or advances
(a) in existence or committed on the date hereof and which the Borrower has
informed Holder in writing prior to the date hereof, (b) made in the ordinary
course of business, or (c) not in excess of $100,000.

 

ARTICLE III. EVENTS OF DEFAULT

 

The occurrence of any of the following events of default (each, an “Event of
Default”) shall be an event of default hereunder:

 

3.1 Failure to Pay Principal or Interest. The Borrower fails to pay the
principal hereof or interest thereon when due on this Note, whether at maturity,
upon acceleration or otherwise.

 



11

 

 

3.2 Conversion and the Shares. The Borrower (a) fails to issue DWAC Eligible
Conversion Shares to the Holder or the Holder’s broker (as set forth in the
applicable Conversion Notice) by the Delivery Date, (b) fails to transfer or
cause its transfer agent to transfer (issue) any shares of Common Stock issued
to the Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note or any of the other Transaction Documents (including
without limitation, in the event the Conversion Shares are not DWAC Eligible,
any failure to timely take all action required so that all certificates
representing Common Stock to be transferred to Holder hereunder are eventually
deposited with the DTC and electronically cleared for trading in the Holder’s
brokerage account), (c) the Borrower directs its transfer agent not to transfer
or delays, impairs, and/or hinders its transfer agent in transferring (or
issuing) any shares of Common Stock to be issued to the Holder upon conversion
of or otherwise pursuant to this Note as and when required by this Note or any
of the other Transaction Documents, or, as applicable, or (d) fails to remove
(or directs its transfer agent not to remove or impairs, delays, and/or hinders
its transfer agent from removing) any restrictive legend (or to withdraw any
stop transfer instructions in respect thereof) on any shares of Common Stock
issued to the Holder upon conversion of or otherwise pursuant to this Note as
and when required by this Note or any of the other Transaction Documents.

 

3.3 Breach of Covenants and Obligations. The Borrower breaches any material
covenant or obligation or other material term or condition contained in this
Note and any collateral documents including but not limited to the other
Transaction Documents.

 

3.4 Breach of Representations and Warranties. Any representation or warranty of
the Borrower made herein or in any agreement, statement or certificate given in
writing pursuant hereto or in connection herewith (including, without
limitation, the Purchase Agreement and any other Transaction Documents), shall
be false or misleading in any material respect when made.

 

3.5 Receiver or Trustee. The Borrower or any subsidiary of the Borrower shall
make an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed.

 

3.6 Judgments. Any money judgment, writ or similar process shall be entered or
filed against the Borrower or any subsidiary of the Borrower or any of its
property or other assets for more than $100,000, and shall remain unvacated,
unbonded or unstayed for a period of twenty (20) days unless otherwise consented
to by the Holder, which consent will not be unreasonably withheld.

 

3.7 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against the Borrower or any subsidiary of the Borrower.

 

3.8 Delisting of Common Stock. The Borrower shall fail to maintain the listing
and/or quotation, as applicable, of the Common Stock on the Principal Market.

 

3.9 Failure to Comply with the 1934 Act. The Borrower shall fail to comply with
the reporting requirements of the 1934 Act; and/or the Borrower shall cease to
be subject to the reporting requirements of the 1934 Act.

 

3.10 Liquidation. Any dissolution, liquidation, or winding up of Borrower or any
substantial portion of its business.

 

3.11 Cessation of Operations. Any cessation of operations by the Borrower or the
Borrower admits it is otherwise generally unable to pay its debts as such debts
become due, provided, however, that any disclosure of the Borrower’s ability to
continue as a “going concern” shall not be an admission that the Borrower cannot
pay its debts as they become due.

 



12

 

 

3.12 Maintenance of Assets. The failure by the Borrower to maintain any material
intellectual property rights, personal, real property or other assets which are
necessary to conduct its business (whether now or in the future).

 

3.13 Financial Statement Restatement. The restatement of any financial
statements filed by the Borrower with the SEC for any date or period from two
years prior to the Issue Date of this Note and until this Note is no longer
outstanding, if the result of such restatement would, by comparison to the
unrestated financial statement, have constituted a material adverse effect on
the rights of the Holder with respect to this Note or any other Transaction
Documents.

 

3.14 Reverse Splits. The Borrower effectuates a reverse split of its Common
Stock without twenty (20) days prior written notice to the Holder.

 

3.15 Replacement of Transfer Agent. In the event that the Borrower proposes to
replace its transfer agent, the Borrower fails to provide, prior to the
effective date of such replacement, a fully executed Irrevocable Transfer Agent
Instructions in a form as initially delivered pursuant to the Purchase Agreement
(including but not limited to the provision to irrevocably reserve shares of
Common Stock in the Reserved Amount) signed by the successor transfer agent to
the Borrower and the Borrower.

 

3.16 DWAC Eligibility. The failure of any of the DWAC Eligible Conditions to be
satisfied at any time during which the Company has obligations under this Note.

 

3.17 Intentionally Left Blank.

 

Upon the occurrence and during the continuation of any Event of Default
specified in Section 3.1, the Note shall become immediately due and payable and
the Borrower shall pay to the Holder, in full satisfaction of its obligations
hereunder, an amount equal to the Default Sum (as defined below). UPON THE
OCCURRENCE AND DURING THE CONTINUATION OF ANY EVENT OF DEFAULT SPECIFIED IN
SECTION 3.2, THE NOTE SHALL BECOME IMMEDIATELY DUE AND PAYABLE AND THE BORROWER
SHALL PAY TO THE HOLDER, IN FULL SATISFACTION OF ITS OBLIGATIONS HEREUNDER, AN
AMOUNT EQUAL TO: (Y) THE DEFAULT SUM; MULTIPLIED BY (Z) TWO (2). Upon the
occurrence and during the continuation of any Event of Default specified in
Sections 3.3, 3.4, 3.6, 3.8, 3.9, 3.11, 3.12, 3.13, 3.14, 3.15 and/or 3.16
exercisable through the delivery of written notice to the Borrower by the Holder
(the “Default Notice”), and upon the occurrence of an Event of Default specified
in the remaining sections of Articles III (other than failure to pay the
principal hereof or interest thereon at the Maturity Date specified in Section
3.1 hereof), the Note shall become immediately due and payable and the Borrower
shall pay to the Holder, in full satisfaction of its obligations hereunder, an
amount equal to the greater of (i) 150% times the sum of (w) the then
outstanding principal amount of this Note plus (x) accrued and unpaid interest
on the unpaid principal amount of this Note to the date of payment (the
“Mandatory Prepayment Date”) plus (y) Default Interest, if any, on the amounts
referred to in clauses (w) and/or (x) plus (z) any amounts owed to the Holder
pursuant to Sections 1.3 and 1.4(g) hereof (the then outstanding principal
amount of this Note to the date of payment plus the amounts referred to in
clauses (x), (y) and (z) shall collectively be known as the “Default Sum”) or
(ii) the “parity value” of the Default Sum to be prepaid, where parity value
means (a) the highest number of shares of Common Stock issuable upon conversion
of or otherwise pursuant to such Default Sum in accordance with Article I,
treating the Trading Day immediately preceding the Mandatory Prepayment Date as
the “Conversion Date” for purposes of determining the lowest applicable
Conversion Price, unless the Event of Default arises as a result of a breach in
respect of a specific Conversion Date in which case such Conversion Date shall
be the Conversion Date), multiplied by (b) the highest closing price for the
Common Stock during the period beginning on the date of first occurrence of the
Event of Default and ending one day prior to the Mandatory Prepayment Date (the
“Default Amount”) and all other amounts payable hereunder shall immediately
become due and payable, all without demand, presentment or notice, all of which
hereby are expressly waived, together with all costs, including, without
limitation, legal fees and expenses, of collection, and the Holder shall be
entitled to exercise all other rights and remedies available at law or in
equity. Notwithstanding the foregoing, upon the occurrence or existence of any
Event of Default described in Sections 3.5, 3.7, or 3.10, immediately and
without notice, all outstanding obligations payable by the Borrower hereunder
shall automatically become immediately due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, anything contained herein or in the Transaction Documents to
the contrary (“Automatic Acceleration”). For avoidance of doubt, except in the
case of Automatic Acceleration resulting from an Event of Default under Section
3.7, the Holder shall retain all rights under this Note and the Transaction
Documents, including the ability to convert the then Outstanding Balance of this
Note pursuant to ARTICLE I hereof, at all times following the occurrence of an
Automatic Acceleration until the entire then Outstanding Balance has been paid
in full.

 



13

 

 

If the Borrower fails to pay the Default Amount within five (5) business days of
written notice that such amount is due and payable, then the Holder shall have
the right at any time, so long as the Borrower remains in default (and so long
and to the extent that there are sufficient authorized shares), to require the
Borrower, upon written notice, to immediately issue, in lieu of the Default
Amount, the number of shares of Common Stock of the Borrower equal to the
Default Amount divided by the Conversion Price then in effect.

 

ARTICLE IV. MISCELLANEOUS

 

4.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

4.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

 

If to the Borrower, to:

EPAZZ, INC.

27 North Wacker Drive, Suite N261

Chicago, Illinois 60601

Attn: Shaun Passley, Chief Executive Officer

Facsimile: ____________________

 

If to the Holder:

TONAQUINT, INC.

303 East Wacker Drive, Suite 1200

Chicago, Illinois 60601

Attn: John Fife, President Facsimile: 312-819-9701

 

With a copy by fax only to (which copy shall not constitute notice):

hansen black anderson pllc

2940 West Maple Loop, Suite 103

Lehi, Utah 84043

Attn: Jon Hansen

Facsimile: 801-922-5019

 

4.3 Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by the Borrower and the Holder. The term “Note” and
all reference thereto, as used throughout this instrument, shall mean this
instrument (and the other Notes issued pursuant to the Purchase Agreement) as
originally executed, or if later amended or supplemented, then as so amended or
supplemented.

 



14

 

 

4.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to be the benefit of the Holder and its
successors and assigns; provided, however that this Note may not be transferred,
assigned or conveyed by the Borrower without the prior written consent of the
Holder. Each transferee of this Note must be an “accredited investor” (as
defined in Rule 501(a) of the 1933 Act). Notwithstanding anything in this Note
to the contrary, this Note may be pledged as collateral in connection with a
bona fide margin account or other lending arrangement.

 

4.5 Attorneys’ Fees and Cost of Collection. In the event of any action at law or
in equity to enforce or interpret the terms of this Note or any of the other
Transaction Documents, the parties agree that the party who is awarded the most
money shall be deemed the prevailing party for all purposes and shall therefore
be entitled to an additional award of the full amount of the attorneys’ fees and
expenses  paid by such prevailing party in connection with the litigation and/or
dispute without reduction or apportionment based upon the individual claims or
defenses  giving rise to the fees and expenses.  Nothing herein shall restrict
or impair a court’s power to award fees and expenses for frivolous or bad faith
pleading.

 

4.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Utah without regard to principles of conflicts of
laws. Any action brought by either party against the other concerning the
transactions contemplated by this Note shall be brought only in the state courts
of Utah or in the federal courts located in the state and county of Salt Lake,
Utah. The parties to this Note hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens. In the event that any provision of this Note or any other agreement
delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Agreement or
any other related or companion documents by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. THE
BORROWER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

4.7 Fees and Charges. The parties acknowledge and agree that upon the Borrower’s
failure to comply with the provisions of this Note, the Holder’s damages would
be uncertain and difficult to estimate because of the parties’ inability to
predict future interest rates, the Holder’s increased risk, and the uncertainty
of the availability of a suitable substitute investment opportunity for the
Holder. Accordingly, any fees, charges, and interest due under this Note are
intended by the parties to be, and shall be deemed, a reasonable estimate of the
Holder’s actual loss of its investment opportunity and not a penalty, and shall
not be deemed in any way to limit any other right or remedy Holder may have
hereunder, at law or in equity.

 

4.8 Purchase Agreement. By its acceptance of this Note, each party agrees to be
bound by the applicable terms of the Purchase Agreement and the other
Transaction Documents.

 



15

 

 

4.9 Notice of Corporate Events. Except as otherwise provided below, the Holder
of this Note shall have no rights as a Holder of Common Stock unless and only to
the extent that it converts this Note into Common Stock. The Borrower shall
provide the Holder with prior notification of any meeting of the Borrower’s
stockholders (and copies of proxy materials and other information sent to
stockholders). In the event of any taking by the Borrower of a record of its
stockholders for the purpose of determining stockholders who are entitled to
receive payment of any dividend or other distribution, any right to subscribe
for, purchase or otherwise acquire (including by way of merger, consolidation,
reclassification or recapitalization) any share of any class or any other
securities or property, or to receive any other right, or for the purpose of
determining stockholders who are entitled to vote in connection with any
proposed sale, lease or conveyance of all or substantially all of the assets of
the Borrower or any proposed liquidation, dissolution or winding up of the
Borrower, the Borrower shall mail a notice to the Holder, at least twenty (20)
days prior to the record date specified therein (or thirty (30) days prior to
the consummation of the transaction or event, whichever is earlier), of the date
on which any such record is to be taken for the purpose of such dividend,
distribution, right or other event, and a brief statement regarding the amount
and character of such dividend, distribution, right or other event to the extent
known at such time. The Borrower shall make a public announcement of any event
requiring notification to the Holder hereunder substantially simultaneously with
the notification to the Holder in accordance with the terms of this Section 4.9.

 

4.10 Remedies. The Borrower acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Borrower
acknowledges that the remedy at law for a breach of its obligations under this
Note will be inadequate and agrees, in the event of a breach or threatened
breach by the Borrower of the provisions of this Note, that the Holder shall be
entitled, in addition to all other available remedies at law or in equity, and
in addition to the charges assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Note and to enforce
specifically the terms and provisions thereof, without the necessity of showing
economic loss and without any bond or other security being required.

 

4.11 Pronouns. All pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may permit or require.

 

[Remainder of page intentionally left blank]

 

 

 



16

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be signed in its name
by its duly authorized officer this September 10, 2012.

 

 

EPAZZ, INC.

 

By:________________________________ Shaun Passley, CEO  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



17

 

 

EXHIBIT A

TONAQUINT, INC.

303 EAST WACKER DRIVE, SUITE 1200

CHICAGO, ILLINOIS 60601

 

Date: ___________________

 

EPAZZ, INC.

27 North Wacker Drive, Suite N261

Chicago, Illinois 60601

Attn: Shaun Passley, Chief Executive Officer

 

CONVERSION NOTICE

 

The above-captioned Holder hereby gives notice to Epazz, Inc., an Illinois
corporation (the “Company”), pursuant to that certain Convertible Promissory
Note made by the Company in favor of the Holder on September 10, 2012 (the
“Note”), that the Holder elects to convert the portion of the Note balance set
forth below into fully paid and non-assessable shares of Common Stock of the
Company as of the date of conversion specified below. Such conversion shall be
based on the Conversion Price set forth below. In the event of a conflict
between this Conversion Notice and the Note, the Note shall govern, or, in the
alternative, at the election of the Holder in its sole discretion, the Holder
may provide a new form of Conversion Notice to conform to the Note.

 

 A. Date of conversion: ____________
 B. Conversion #: ____________
 C. Conversion Amount: ____________
 D. Market Price_____ (Average of 2 lowest Trade Prices of last 10 Trading Days
    as per Exhibit A-1)
 E. Market Price Floor $0.00009
 F. Conversion Factor: 60%
 G. Conversion Price: _______________ (higher of D and E multiplied by F)
 H. Conversion Shares: _______________ (C divided by G)
 I. Remaining Note Balance: ____________

 

Please transfer the Conversion Shares electronically (via DWAC) to the following
account:

 



Broker: ___________________ Address: ___________________
DTC#: ___________________   ___________________ Account #: ___________________
  ___________________ Account Name: ___________________

  

To the extent the Conversion Shares are not DWAC Eligible, the Holder hereby

 

_______ elects, or

 

_______ does not elect

 



18

 

 

to receive certificates representing such non-DWAC Eligible Conversion Shares.
If the Holder so elects, such certificates should be transmitted by the Company
to the Holder via reputable overnight courier immediately after receipt of this
Conversion Notice (whether sent by facsimile transmission or otherwise) to:

 

_____________________________________

_____________________________________

_____________________________________

 

Any such election shall not constitute a waiver of any Event of Default (as
defined in the Note) or any right or remedy of the Holder under the Note or
under any other Transaction Document.

 

 

Sincerely,

 

TONAQUINT, INC.  

By:_________________________________

John M. Fife, President

 

 

 

 

 

 

 

 

 

 

 



19

 

 

EXHIBIT A-1

 

CONVERSION WORKSHEET

 

 

Trading Day Lowest Trade Price Lowest Two (Yes or No)                          
                                  Average    

 

 

 

 

 



20

 